Exhibit 10.2

Execution Version

SUBSIDIARY GUARANTEE AGREEMENT

dated and effective as of

June 12, 2020

among

The Subsidiaries of Cerence Inc. Named Herein

and

WELLS FARGO BANK, N.A.,

as Administrative Agent

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

  DEFINITIONS      1  

2.

  THE GUARANTY      1  

3.

  FURTHER ASSURANCES      4  

4.

  PAYMENTS FREE AND CLEAR OF TAXES      4  

5.

  OTHER TERMS      4  

6.

  INDEMNITY; SUBROGATION AND SUBORDINATION      7  

7.

  GOVERNING LAW      8  

8.

  JURISDICTION; CONSENT TO SERVICE OF PROCESS      8  

9.

  WAIVER OF JURY TRIAL      9  

10.

  RIGHT OF SET-OFF      9  

11.

  ADDITIONAL SUBSIDIARIES      10  

12.

  AGENCY OF BORROWER FOR SUBSIDIARY GUARANTORS      10  

 



--------------------------------------------------------------------------------

This SUBSIDIARY GUARANTEE AGREEMENT, dated as of June 12, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Guaranty”), by and among each Subsidiary listed on the signature page hereof
and each other Subsidiary that becomes a party hereto after the date hereof
(collectively, the “Subsidiary Guarantors”) and WELLS FARGO BANK, N.A., as
administrative agent (in such capacity, together with any successors and
permitted assigns thereto, the “Administrative Agent”) for the Secured Parties.

WITNESSETH:

WHEREAS, Cerence Inc., a Delaware corporation (together with its successors and
assigns, the “Borrower”), the Lenders party thereto from time to time and Wells
Fargo Bank, N.A., as Administrative Agent, have entered into that certain Credit
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), providing for the
extension of credit to the Borrower;

WHEREAS, it is a condition to the extension of credit to the Borrower under the
Credit Agreement that each Subsidiary Guarantor shall have executed and
delivered this Guaranty to guarantee the Obligations; and

WHEREAS, each Subsidiary Guarantor will obtain benefits from the extension of
credit to the Borrower, and accordingly desires to execute this Guaranty in
order to satisfy the conditions described in the preceding paragraph and to
induce the Lenders to extend credit to the Borrower.

Accordingly, the parties hereto agree as follows:

1. DEFINITIONS

Capitalized terms used herein shall have the meanings assigned to them in the
Credit Agreement unless otherwise defined herein. References to this “Guaranty”
shall mean this Guaranty, including all amendments, modifications and
supplements and any annexes, exhibits and schedules to any of the foregoing, and
shall refer to this Guaranty as the same may be in effect at the time such
reference becomes operative. The rules of construction specified in Section 1.02
of the Credit Agreement also apply to this Guaranty.

2. THE GUARANTY

(a) Guaranty of Guaranteed Obligations. Subject to the limitations set forth in
clause (g) of this Section 2, each Subsidiary Guarantor unconditionally
guarantees to the Administrative Agent, jointly and severally with the other
Subsidiary Guarantors, as a primary obligor and not merely as a surety, the due
and punctual payment and performance of the Obligations (the “Guaranteed
Obligations”) for the benefit of the Secured Parties. Each Subsidiary Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Guaranteed Obligation. Each Subsidiary Guarantor waives presentment to, demand
of payment from and protest to the Borrower or any other Loan Party of any of
the Guaranteed Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.



--------------------------------------------------------------------------------

(b) Guaranty of Payment. Each Subsidiary Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of the Borrower or
any other person.

(c) No Limitations. Except for termination or release of a Subsidiary
Guarantor’s obligations hereunder as expressly provided for in Section 5(g), and
subject to the limitations set forth in clause (g) of this Section 2, the
obligations of each Subsidiary Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations or otherwise (other than defense of payment or
performance). Without limiting the generality of the foregoing, the obligations
of each Subsidiary Guarantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by:
(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Subsidiary Guarantor under this Guaranty; (iii) the failure to perfect any
security interest in, or the exchange, substitution, release or any impairment
of, any security held by the Administrative Agent or any other Secured Party for
the Guaranteed Obligations; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations; (v) any other act
or omission that may or might in any manner or to any extent vary the risk of
any Subsidiary Guarantor or otherwise operate as a discharge of any Subsidiary
Guarantor as a matter of law or equity (other than the payment in full in cash
in immediately available funds of all the Guaranteed Obligations); (vi) any
illegality, lack of validity or enforceability of any Guaranteed Obligation;
(vii) any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Guaranteed Obligation (other than the payment in full in cash
in immediately available funds of all the Guaranteed Obligations); (viii) the
existence of any claim, set-off or other rights that such Subsidiary Guarantor
may have at any time against the Borrower, any Agent, or any other corporation
or person, whether in connection herewith or any unrelated transactions;
provided that nothing herein will prevent the assertion of any such claim by
separate suit or compulsory counterclaim; and (ix) any other circumstance
(including, without limitation, any statute of limitations) or any

 

2



--------------------------------------------------------------------------------

existence of or reliance on any representation by any Agent that might otherwise
constitute a defense to, or a legal or equitable discharge of, the Borrower or
any other Loan Party or any other guarantor or surety (other than defense of
payment or performance). Each Subsidiary Guarantor expressly authorizes the
Secured Parties (or the Agents on behalf of the Secured Parties) to take and
hold security for the payment and performance of the Guaranteed Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Guaranteed Obligations, all without affecting the obligations of any Subsidiary
Guarantor hereunder. To the fullest extent permitted by applicable law, each
Subsidiary Guarantor waives any defense based on or arising out of any defense
of any other Subsidiary Guarantor or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any other Subsidiary Guarantor, other than the payment in
full in cash in immediately available funds of all the Guaranteed Obligations.
The Agents and the other Secured Parties may, at their election, foreclose on
any security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Subsidiary
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid in full in cash in immediately available funds. To the fullest extent
permitted by applicable law, each Subsidiary Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Subsidiary Guarantor against any
other Subsidiary Guarantor, as the case may be, or any security.

(d) Reinstatement. Notwithstanding the provisions of Section 5(g)(i), each
Subsidiary Guarantor agrees that its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored or returned by the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any other Loan Party, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any other Loan Party or any substantial part of its property, or
otherwise, all as though such payment had not been made.

(e) Agreement To Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Administrative Agent or any other Secured
Party has at law or in equity against any Subsidiary Guarantor by virtue hereof,
but subject to the limitations set forth in clause (g) of this Section 2, upon
the failure of the Borrower or any other Loan Party to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Subsidiary Guarantor
hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Secured Party in

 

3



--------------------------------------------------------------------------------

cash in immediately available funds the amount of such unpaid Guaranteed
Obligation. Upon payment by any Subsidiary Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Subsidiary Guarantor
against the Borrower or any other Loan Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subject to Section 6.

(f) Information. Each Subsidiary Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Subsidiary Guarantor assumes and incurs hereunder,
and agrees that neither the Administrative Agent nor any other Secured Party
will have any duty to advise such Subsidiary Guarantor of information known to
it or any of them regarding such circumstances or risks.

(g) Maximum Liability. Each Subsidiary Guarantor, and by its acceptance of this
Guaranty, the Administrative Agent and each Secured Party hereby confirms that
it is the intention of all such persons that this Guaranty and the Guaranteed
Obligations of each Subsidiary Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of the U.S. Bankruptcy Code or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guaranty and the Guaranteed Obligations of each Subsidiary Guarantor hereunder.
To effectuate the foregoing intention, the Administrative Agent, the Secured
Parties and the Subsidiary Guarantors hereby irrevocably agree that the
Guaranteed Obligations of each Subsidiary Guarantor under this Guaranty at any
time shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Subsidiary Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.

3. FURTHER ASSURANCES

Each Subsidiary Guarantor agrees, upon the written request of the Administrative
Agent, to execute and deliver to the Administrative Agent, from time to time,
any additional instruments or documents reasonably considered necessary by the
Administrative Agent to cause this Guaranty to be, become or remain valid and
effective in accordance with its terms.

4. PAYMENTS FREE AND CLEAR OF TAXES

Each Subsidiary Guarantor agrees that it will perform or observe all of the
terms, covenants and agreements that Section 2.17 of the Credit Agreement
requires such Subsidiary Guarantor to perform or observe, subject to the
qualifications set forth therein.

5. OTHER TERMS

(a) Entire Agreement. This Guaranty, together with the other Loan Documents,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements relating to a guaranty of the
Loans and advances under the Loan Documents.

 

4



--------------------------------------------------------------------------------

(b) Headings. The headings in this Guaranty are for convenience of reference
only and are not part of the substance of this Guaranty.

(c) Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Guaranty shall be prohibited by or invalid under
applicable law in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

(d) Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be given as provided in Section 9.01 of the Credit
Agreement.

(e) Successors and Assigns. Whenever in this Guaranty any Subsidiary Guarantor
is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party (in accordance with the terms of the Credit
Agreement); and all covenants, promises and agreements by any Subsidiary
Guarantor that are contained in this Guaranty shall bind and inure to the
benefit of its respective permitted successors and assigns.

(f) No Waiver; Cumulative Remedies; Amendments. No failure or delay by any Agent
in exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights, powers and remedies of the
Administrative Agent hereunder are cumulative and are not exclusive of any
rights, powers or remedies that it would otherwise have. No waiver of any
provision of this Guaranty or consent to any departure by any Subsidiary
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by this Section 5(f), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of any Loan or the
issuance of any Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent may
have had notice or knowledge of such Default or Event of Default at the time. No
notice or demand on any Subsidiary Guarantor in any case shall entitle any
Subsidiary Guarantor to any other or further notice or demand in similar or
other circumstances. When making any demand hereunder against any of the
Subsidiary Guarantors, the Administrative Agent or any other Secured Party may,
but shall be under no obligation to, make a similar demand on the Borrower or
any other Subsidiary Guarantor or guarantor, and any failure by the
Administrative Agent or any other Secured Party to make any such demand or to
collect any payments from the Borrower or any other Subsidiary Guarantor or
guarantor or any release of the Borrower or any other Subsidiary Guarantor or
guarantor shall not relieve any of the Subsidiary

 

5



--------------------------------------------------------------------------------

Guarantors in respect of which a demand or collection is not made or any of the
Subsidiary Guarantors not so released of their several obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Administrative Agent or any
other Secured Party against any of the Subsidiary Guarantors. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings. Neither this Guaranty nor any provision hereof may be waived,
amended or modified (other than termination or release of this Guaranty pursuant
to Section 5(g)) except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Subsidiary Guarantor or
Subsidiary Guarantors with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.08 of the Credit Agreement.

(g) Termination and Release.

(i) This Guaranty shall automatically terminate on the Termination Date.

(ii) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder in accordance with Section 9.18 of the Credit Agreement.

(iii) In connection with any termination or release pursuant to this
Section 5(g), the Administrative Agent shall execute and deliver to the Borrower
all documents that the Borrower shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 5(g) shall be made without recourse to or warranty by the Administrative
Agent. The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent in connection with the execution
and delivery of such documents.

(h) Counterparts. This Guaranty may be executed in two or more counterparts,
each of which shall constitute an original but all of which, when taken
together, shall constitute but one contract. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Guaranty and the transactions contemplated
hereby shall be deemed to include an electronic symbol or process attached to a
contract or other record and adopted by a Person with the intent to sign,
authenticate or accept such contract or record (each an “Electronic Signature”),
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that nothing herein shall require the Administrative Agent to accept Electronic
Signatures in any form or format without its prior written consent. Without
limiting the generality of the foregoing, the Borrower and the Subsidiary
Guarantors hereby (i) agree that, for all purposes, including without
limitation, in connection with any workout, restructuring, enforcement of

 

6



--------------------------------------------------------------------------------

remedies, bankruptcy proceedings or litigation among the Administrative Agent,
the Lenders and the Loan Parties, electronic images of this Guaranty (in each
case, including with respect to any signature pages thereto) shall have the same
legal effect, validity and enforceability as any paper original, and (ii) waive
any argument, defense or right to contest the validity or enforceability of this
Guaranty based solely on the lack of paper original copies of any Loan
Documents, including with respect to any signature pages thereto.

6. INDEMNITY; SUBROGATION AND SUBORDINATION

(a) Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 6(c)), the Borrower agrees that (i) in the event a payment
shall be made by any Subsidiary Guarantor under this Guaranty in respect of any
Guaranteed Obligation of the Borrower, the Borrower shall indemnify such
Subsidiary Guarantor for the full amount of such payment and such Subsidiary
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (ii) in the event any
assets of any Subsidiary Guarantor shall be sold pursuant to any Security
Document to satisfy in whole or in part a Guaranteed Obligation of the Borrower,
the Borrower shall indemnify such Subsidiary Guarantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.

(b) Contribution and Subrogation. Each Subsidiary Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6(c)) that, in the event a payment shall
be made by any other Subsidiary Guarantor hereunder in respect of any Guaranteed
Obligation or assets of any other Subsidiary Guarantor shall be sold pursuant to
any Security Document to satisfy any Guaranteed Obligation owed to any Secured
Party and such other Subsidiary Guarantor (the “Claiming Guarantor”) shall not
have been fully indemnified by the Borrower as provided in Section 6(a) hereof,
the Contributing Guarantor shall indemnify the Claiming Guarantor in an amount
equal to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Subsidiary Guarantors on the date hereof (or, in the case of
any Subsidiary Guarantor becoming a party hereto pursuant to Section 5.10 of the
Credit Agreement, the date of the supplement hereto executed and delivered by
such Subsidiary Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6(b) shall be subrogated to the
rights of such Claiming Guarantor under Section 6(a) hereof to the extent of
such payment. The provisions of this Section 6(b) shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to the Administrative
Agent and the other Secured Parties, and each Subsidiary Guarantor shall remain
liable to the Administrative Agent and the other Secured Parties for the full
amount guaranteed by such Subsidiary Guarantor hereunder.

 

7



--------------------------------------------------------------------------------

(c) Subordination. Notwithstanding any provision of this Guaranty to the
contrary, all rights of the Subsidiary Guarantors under Sections 6(a) and 6(b)
and all other rights of indemnity, contribution or subrogation of any Subsidiary
Guarantor under applicable law or otherwise shall be fully subordinated to the
Guaranteed Obligations until the occurrence of the Termination Date.
Notwithstanding any payment or payments made by any of the Subsidiary Guarantors
hereunder or any set-off or appropriation or application of funds of any of the
Subsidiary Guarantors by any Secured Party, no Subsidiary Guarantor shall be
entitled to be subrogated to any of the rights of the Administrative Agent or
any other Secured Party against the Borrower or any other Subsidiary Guarantor
or any collateral security or guarantee or right of set-off held by any Secured
Party for the payment of the Guaranteed Obligations until the Termination Date
shall have occurred, nor shall any Subsidiary Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrower or any other Subsidiary
Guarantor in respect of payments made by such Subsidiary Guarantor hereunder
until the Termination Date shall have occurred. If any amount shall be paid to
any Subsidiary Guarantor on account of such subrogation rights at any time prior
to the Termination Date of the Guaranteed Obligations, such amount shall be held
by such Subsidiary Guarantor in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Subsidiary Guarantor, and
shall, forthwith upon receipt by such Subsidiary Guarantor, be paid to the
Administrative Agent to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement. No failure on the part of the Borrower or any Subsidiary
Guarantor to make the payments required by Sections 6(a) and 6(b) (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of the Borrower with respect to the Obligations
or any Subsidiary Guarantor with respect to its obligations hereunder, and the
Borrower shall remain liable for the full amount of the Obligations and each
Subsidiary Guarantor shall remain liable for the full amount of the obligations
of such Subsidiary Guarantor hereunder.

7. GOVERNING LAW

THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS GUARANTY
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR OTHER CAUSES OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT
COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

8. JURISDICTION; CONSENT TO SERVICE OF PROCESS

(a) Each Subsidiary Guarantor irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any Agent, any Secured Party, or any Affiliate of the
foregoing, in any way relating to this Guaranty or the transactions relating
hereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties

 

8



--------------------------------------------------------------------------------

hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty shall affect any right that the Administrative Agent or any Secured
Party may otherwise have to bring any action or proceeding relating to this
Guaranty against any Subsidiary Guarantor or its properties in the courts of any
jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty in any New York State or
federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 5(d). Nothing in this Guaranty will
affect the right of any party to this Guaranty to serve process in any other
manner permitted by law.

9. WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY
(WHETHER IN CONTRACT OR TORT OR OTHERWISE). EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.

10. RIGHT OF SET-OFF

If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Lender to or for the credit or the
account of any Subsidiary Guarantor against any of and all the obligations of
such Subsidiary Guarantor now or hereafter existing under this Guaranty owed to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Guaranty and although such obligations may be unmatured;

 

9



--------------------------------------------------------------------------------

provided, however, that any Defaulting Lender’s set-off right hereunder shall be
subject to Section 9.06 of the Credit Agreement. Notwithstanding anything to the
contrary contained herein, no Lender or any of its respective Affiliates shall
have a right to set off and apply any deposits held by, or other Indebtedness
owing by, such Lender or any of its Affiliates to or for the credit or the
account of any subsidiary of a Loan Party that (i) is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code or (ii) is a
subsidiary of a person described in clause (i), unless (in either case) such
subsidiary is not a direct or indirect Subsidiary of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such set off and application.
The rights of each Lender under this Section 10 are in addition to other rights
and remedies (including other rights of set off) that such Lender may have.

11. ADDITIONAL SUBSIDIARIES

Upon execution and delivery by any Subsidiary of the Borrower that is required
to become a party hereto by Section 5.10 of the Credit Agreement (or that is
referred to in clause (b) of the definition of Subsidiary Loan Party) of an
instrument substantially in the form of Exhibit A hereto (or another instrument
reasonably satisfactory to the Administrative Agent and the Borrower), such
Subsidiary shall become a Subsidiary Guarantor hereunder with the same force and
effect as if originally named as a Subsidiary Guarantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
party to this Guaranty. The rights and obligations of each party to this
Guaranty shall remain in full force and effect notwithstanding the addition of
any new party to this Guaranty. Each reference to “Subsidiary Guarantor” or
“Guarantor” in this Guaranty shall be deemed to include such Subsidiary.

12. AGENCY OF BORROWER FOR SUBSIDIARY GUARANTORS

Each of the Subsidiary Guarantors hereby appoints the Borrower as its agent for
all purposes relevant to this Guaranty and the other Loan Documents, including
the giving and receipt of notices and the execution and delivery of all
documents, instruments and certificates contemplated herein and therein and all
modifications hereto and thereto.

[remainder of page intentionally left blank; signature pages follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be executed and
delivered as of the date first above written.

 

CERENCE OPERATING COMPANY CONSOLIDATED MOBILE CORPORATION VOICEBOX TECHNOLOGIES
LLC each as a Subsidiary Guarantor By:  

/s/ Leanne Fitzgerald

  Name: Leanne Fitzgerald   Title: Secretary

 

 

[Signature Page to Subsidiary Guarantee Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed to: WELLS FARGO BANK, N.A., as Administrative Agent By:  

/s/ Alicia Kachmarik

  Name: Alicia Kachmarik   Title: Director

 

 

[Signature Page to Subsidiary Guarantee Agreement]



--------------------------------------------------------------------------------

Exhibit A

to the Subsidiary Guarantee Agreement

SUPPLEMENT NO. __

TO SUBSIDIARY GUARANTEE AGREEMENT

SUPPLEMENT NO. __, dated as of ______ __, ____ (as amended, restated,
supplemented or otherwise modified from time to time, this “Supplement”), to the
Subsidiary Guarantee Agreement, dated as of June 12, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), among
each Subsidiary listed on the signature page thereof and each other Subsidiary
that became a party thereto after the date thereof (each an “Existing Guarantor”
and collectively, the “Existing Guarantors”) and WELLS FARGO BANK, N.A., as
administrative agent (in such capacity, together with its successors and
permitted assigns, the “Administrative Agent”) for the Secured Parties.

A. Reference is made to the Credit Agreement, dated as of June 12, 2020 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among Cerence Inc., a Delaware corporation (together with
its successors and assigns, the “Borrower”), the Lenders party thereto from time
to time and Wells Fargo Bank, N.A., as Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

C. Each Existing Guarantor has entered into the Guaranty in order to induce the
Lenders to make Loans and each Issuing Bank to issue Letters of Credit.
Section 11 of the Guaranty provides that additional Subsidiaries may become
Subsidiary Guarantors (as defined in the Guaranty) under the Guaranty by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary of the Borrower (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Guarantor under the Guaranty in order to induce the Lenders to
maintain and/or make additional Loans and each Issuing Bank to maintain and/or
issue additional Letters of Credit, and as consideration for Loans previously
made and Letters of Credit previously issued.

Accordingly, the New Subsidiary agrees as follows:

SECTION 1. In accordance with Section 11 of the Guaranty, the New Subsidiary by
its signature below becomes a Subsidiary Guarantor under the Guaranty with the
same force and effect as if originally named therein as a Subsidiary Guarantor
and the New Subsidiary hereby agrees to all the terms and provisions of the
Guaranty applicable to it as a Subsidiary Guarantor thereunder. In furtherance
of the foregoing, the New Subsidiary does hereby guarantee to the Administrative
Agent the due and punctual payment of the Guaranteed Obligations (as defined in
the Guaranty) as set forth in the Guaranty. Each reference to a “Subsidiary
Guarantor” or a “Guarantor” in the Guaranty and in this Supplement shall be
deemed to include the New Subsidiary. The Guaranty is hereby incorporated herein
by reference.



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which, when taken together, shall
constitute but one contract. This Supplement shall become effective when the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Subsidiary. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Supplement and the transactions
contemplated hereby shall be deemed to include an electronic symbol or process
attached to a contract or other record and adopted by a Person with the intent
to sign, authenticate or accept such contract or record (each an “Electronic
Signature”), deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept Electronic Signatures in any form or format without its prior
written consent. Without limiting the generality of the foregoing, the Borrower
and the Subsidiary Guarantors hereby (i) agree that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders and the Loan Parties, electronic images of this Supplement
(in each case, including with respect to any signature pages thereto) shall have
the same legal effect, validity and enforceability as any paper original, and
(ii) waive any argument, defense or right to contest the validity or
enforceability of this Supplement based solely on the lack of paper original
copies of any Loan Documents, including with respect to any signature pages
thereto.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIMS, CONTROVERSY, DISPUTE OR OTHER CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

 

2



--------------------------------------------------------------------------------

SECTION 6. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5(d) of the Guaranty.

SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of counsel to the Administrative Agent.

[remainder of page intentionally left blank; signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has duly executed this Supplement as of
the day and year first above written.

 

[Name of New Subsidiary] By:  

 

  Name:   Title:

[Signature Page to Supplement to Subsidiary Guarantee Agreement]